 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MONRELL DONOVAN MURPHY,                           No. 2:19-cv-1719 MCE KJN P
12                       Plaintiff,
13           v.                                         ORDER
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS AND
15    REHABILITATION, et al.,
16                       Defendants.
17

18          On November 25, 2019, plaintiff filed a request for reconsideration of this court’s

19   November 4, 2019 order or, in the alternative, requests the court grant him an extension of time in

20   which to file an amended complaint. The undersigned has reviewed the screening order, as well

21   as plaintiff’s request for reconsideration. Plaintiff’s claims that none of the incidents would have

22   taken place had prison staff granted him single cell status are insufficient to demonstrate that the

23   incidents arose from the same transaction or series of transactions. Fed. R. Civ. P. 20(a)(2).

24   Moreover, plaintiff failed to allege facts tying all of the named defendants to one cause of action.

25   Plaintiff is reminded that he is free to pursue those claims which the court screened out, but he

26   must do so in separate actions. Thus, upon reconsideration, the screening order stands.

27          Accordingly, plaintiff is granted an extension of time in which to file an amended

28   complaint. Because January 1 is a holiday, plaintiff is granted until January 2, 2020 to amend.
                                                        1
 1          Therefore, IT IS HEREBY ORDERED that:

 2          1. Plaintiff’s request for reconsideration (ECF No. 11) is granted;

 3          2. Upon reconsideration, the November 4, 2019 order stands; and

 4          3. Plaintiff is granted until January 2, 2020, in which to file an amended complaint that

 5   complies with the November 4, 2019 order. Failure to timely file an amended complaint will

 6   result in a recommendation that this action be dismissed.

 7   Dated: December 3, 2019

 8

 9

10
     /murp1719.850
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
